Citation Nr: 0912501	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  07-04 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a spinal disorder 
(claimed as upper lumbar neck condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The Veteran served on active duty from November 1971 to 
December 1972.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO).

In February 2009, the Veteran testified before the 
undersigned Veterans Law Judge on the matter of a cervical 
and lumbar spine disorder.


FINDING OF FACT

A spinal disability is not attributable to service, and 
arthritis of the spine is not shown within the initial post-
separation year.


CONCLUSION OF LAW

A spinal disorder was not incurred in or aggravated by 
service, and arthritis may not be presumed to have been 
incurred or aggravated in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).at 119 (2004).  This timing requirement applies equally 
to the initial-disability-rating and effective-date elements 
of a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
November 2005 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.

However, notice of the disability rating and effective date 
elements was not provided until March 2006, after the initial 
rating decision.  This is error and presumed prejudicial to 
the Veteran unless VA can demonstrate otherwise.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In this case, the 
Board finds that there is no prejudice to the Veteran in this 
timing error because the claim was subsequently readjudicated 
in October 2006 and January 2009.  VA sent the Veteran a 
Statement of the Case (SOC) and Supplemental SOC dated the 
same notifying him of the actions taken and evidence obtained 
or received.  As such, the Veteran was afforded due process 
of law.  The Veteran has not been deprived of information 
needed to substantiate his claim and the very purpose of the 
VCAA notice has not been frustrated by the timing error here.  
Also, the Board notes that the Veteran has been represented 
throughout his appeal by an accredited Veterans Service 
Organization.  In the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

VA has also satisfied its duty to assist the Veteran under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service and post-
service treatment records have been associated with the 
claims folder.  VA attempted to obtain records US Health 
Works Medical Group and Garfield Medical Center; these 
records were no longer available.  See VA Letter dated July 
2007 (annotated with response), and VA Form 21-4142 
(documents from 1972 to 1980 no longer available).  The Board 
observes that the Veteran reported treatment through the VA's 
Greater Los Angeles Healthcare System (San Bernardino); 
however, there is no record of care for the Veteran.  See 
Letter from Greater Los Angeles Healthcare System dated June 
2007 (unable to locate patient).

VA afforded the Veteran an opportunity to appear for a 
hearing.  The Veteran testified before the undersigned in 
February 2009.  The Board notes that a VA examination has not 
been conducted.  VA examinations are required where necessary 
to decide a claim.  38 U.S.C.A § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).  To the extent that the Veteran claims he has a 
spinal disorder, the record is adequate to establish that 
fact and examination solely for that purpose is not needed.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the Veteran, and there is no other specific evidence to 
advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).

Accordingly, appellate review may proceed without prejudice 
to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Service Connection

The Veteran seeks service connection for a spinal disorder, 
claimed an upper lumbar neck condition.

The Veteran entered served in November 1971.  Service 
treatment records are silent for complaint or manifestations 
of lumbar or cervical disability. These records show 
complaints of other orthopedic problems, but none concerning 
either the lumbar or cervical spine.  The Veteran was 
discharged from service in December 1972.

Post service, there are no medical records for the period 
between 1972 and 1995.  VA treatment records dated November 
1995 show complaint of neck pain.  At that time, the Veteran 
stated that he "doesn't know what's wrong."  By history, he 
reported having trouble with his neck for about 1-1/2 months.  
An imaging study showed findings for congenital fusion of C3 
and C4 with associated discogenic degenerative changes.

In November 2005, VA received a claim for service connection 
for disability of the "upper lumbar neck."  He reported VA 
treatment in Tucson, Arizona.

VA imaging studies of the cervical spine dated April 2004 
show severe spondylosis with focal scoliosis and extensive 
uncal spurring.  A VA treatment note dated August 2004 
reflects a diagnosis for lumbar sprain.  By history, the 
Veteran strained his back a week earlier.  Cervical spine 
impingement was also noted.  In November 2004, the Veteran 
underwent a Neurology Consultation.  By history, the 
appellant was self-employed, lifts and climbs with 
maintenance work.  VA treatment notes dated 2004 and 2005 
reflect shoulder, neck, and back complaints.
VA treatment records show that, in May 2006, the Veteran 
underwent anterior cervical diskectomy and fusion, C4-5 and 
C5-6, for severe cervical spondylosis.  By history, the 
Veteran had worsening right arm pain over the past 6 to 12 
months.

In a January 2007 statement, the Veteran reported that he was 
in an automobile accident in February 1972 while stationed at 
Camp Pendleton and that he was hospitalized.  He further 
reported that, soon thereafter, he had to jump off Amtraks, 4 
to 5 times a day, which caused him back pain and discomfort.  
He stated that he asked for a medical discharge.  The Veteran 
reported that he has had back spasms and back pain since 
service discharge.  He argues that his current problems are 
due to service.

In February 2009, the Veteran testified at a Travel Board 
Hearing before this Veterans Law Judge.  He argued that his 
neck and back disorder was a result of jumping 6 to 8 feet 
off a tractor with gear weighing 25 to 80 pounds.  He stated 
that he went to sick call multiple times in service.  The 
Veteran indicated that he had private and VA medical care 
soon after service discharge, but these records were not 
available.  During the hearing, the undersigned Veterans Law 
Judge advised the Veteran to obtain a nexus opinion to 
support his claim and the record was held open.

Thereafter, also in February 2009, the Veteran provided VA 
with a medical nexus opinion by Dr. Wolf, a VA physician.  
Dr. Wolf indicated next to "chief complaint" as follows:  
"This vet suffers from low back pain and neck pain that 
began after jumping off tanks with full pack and rifle during 
his service with the Marine Corps."  The assessment noted 
the Veteran had "chronic neck pain since the time of his 
Marine Corps service compatible with sequelae of injury from 
jumping off tanks with a load and gradually increasing pain 
problems over the years..."  The Veteran was diagnosed with 
failed back syndrome of the cervical spine.

Analysis

The Veteran has appealed the denial of service connection for 
lumbar and cervical disability.  Veterans are entitled to 
compensation from the DVA if they develop a disability 
"resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty."  38 U.S.C.A. § 1110 (wartime service), 1131 
(peacetime service).  To establish a right to compensation 
for a present disability, a veteran must show:  "(1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"-the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed.Cir. 2004).  Service connection for arthritis 
may be granted if manifest to a compensable degree within one 
year of separation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

In essence, the Veteran has pleaded that during service he 
had to jump from vehicles while carrying heavy weapons.  He 
reported to a VA examiner that he had chronic neck pain since 
the time of service with gradually increasing pain over the 
years.  Clearly, the Veteran is competent to report that he 
jumped from vehicles.  He is also competent to report that he 
experienced lumbar/cervical pain at the time and that such 
pain continued.  Lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when (1) a layperson 
is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact issue 
to be addressed by the Board.  Jandreau v. Nicholson, 492 
F.3d 1372 (2007).

However, competence and credibility must be distinguished.  
Competency, unlike credibility, is the legal concept 
pertaining to whether testimony may be heard and considered 
by the trier of fact; whereas, credibility is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  (Although 
interest may affect the credibility of testimony, it does not 
affect competency to testify).  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

A review of the record reflects that the service records are 
silent for complaint or manifestations of lumbar or cervical 
disability.  During service, the appellant did complain of 
other orthopedic problems, but did not voice complaint 
regarding the lumbar or cervical spine.  His silence, when 
otherwise affirmatively speaking constitutes negative 
evidence.  See Savage v. Gober, 10 Vet. App. 488 (1997).

The Board also notes that there is no independent evidence of 
the claimed disabilities within one year of separation from 
service or within a decade of separation from service.  The 
absence of evidence in support of an alleged fact clearly is 
an evidentiary circumstance that weighs against the existence 
of the alleged fact.  Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).  More importantly, when 
the Veteran was seen for treatment in November 1995, he 
reported a history of trouble that dated back 1-1/2 months 
rather than a history dating to service.  The Board concludes 
that, when he reported his history in November 1995, he was 
reporting such information in the context of treatment and 
that he would tend to more accurately report such history.  
We find such reporting to be highly probative as to the date 
of onset.  His 1995 report also establishes that the Veteran 
is not a consistent historian.

The Board is fully aware that the Veteran submitted a 
statement from Dr. Wolfe.  We have also considered the 
appellants pleadings and testimony.  Lay evidence is one type 
of evidence that must be considered, if submitted, when a 
veteran's claim seeks disability benefits.  In fact, 38 
C.F.R. § 3.307(b) clearly states that the factual basis for 
proving the existence of a chronic disease may be established 
by "medical evidence, competent lay evidence or both." 
 Thus, nothing in the regulatory or statutory provisions 
described above require both medical and competent lay 
evidence; rather, they make clear that competent lay evidence 
can be sufficient in and of itself.  Buchanan v. Nicholson, 
451 F.3d 1331 (2006).  However, the Court has established 
that the Board may discount lay evidence when such 
discounting is appropriate.  Rather, the Board, as fact 
finder, is obligated to, and fully justified in, determining 
whether lay evidence is credible in and of itself, i.e., 
because of possible bias, conflicting statements, etc.  The 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence of record.  Buchanan v. 
Nicholson, 451 F.3d 1331 (2006).

The Board concludes that the report for treatment purposes in 
1995 was a more accurate presentation of history and that the 
1995 report is also consistent with the silent service 
records and the silent record in proximity to separation from 
service.  The Veteran's assertion of in-service onset and 
continuity are, therefore, not reliable.

Additionally, the Board observes that the Veteran recently 
reported to Dr. Wolfe that he had had low back and neck pain 
since service and the examiner determined that he had 
sequelae of such injury.  Such is evidence.  However, we 
conclude that the opinion of Dr. Wolfe is based upon an 
inaccurate factual predicate.  A medical opinion that is 
based upon an inaccurate history is equally inaccurate.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Here, the 
Board is presented with a silent record during service and in 
proximity to service.  The Veteran has also presented 
conflicting statements; when seen for initial treatment in 
1995 he reported a recent onset whereas in support of the 
claim he has reported an in-service onset.

Accordingly, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for a spinal disorder (claimed as upper 
lumbar neck condition) is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


